Citation Nr: 0836233	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-04 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted the veteran's claim for 
service connection for PTSD and assigned a 30 percent 
evaluation, effective May 2003.  In a January 2007 rating 
decision, the RO increased the evaluation of the veteran's 
PTSD from 30 percent to 50 percent, effective May 2003.  
Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In January 2007, a hearing was held before a Hearing Officer 
at the Indianapolis, Indiana, RO.  A transcript of that 
proceeding has been associated with the file.


FINDING OF FACT

The veteran's PTSD is productive of disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships, impaired 
impulse control (such as unprovoked irritability), and 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent 
disabling for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

a.)	Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

In this regard, the Board notes an evidence development 
letter dated in August 2004, in which the RO advised the 
veteran of the evidence needed to substantiate his claim of 
service connection for the issue on appeal.  The veteran was 
also advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board does note that letters dated in March 
2006 and March 2007 advised the veteran of the evidence 
needed to substantiate a claim for higher rating.  He was 
also advised of his and VA's responsibilities under VCAA, to 
include what evidence he should provide and what evidence 
should be provided by VA.  The veteran was further advised to 
inform the RO if there was any other evidence or information 
that he felt was pertinent to his claims.  That letter also 
contained notice as to the effective date element of his 
claim.  Following the issuance of these letters, the veteran 
had ample opportunity to submit additional evidence and 
argument in support of his appeal.  Thus, the Board finds any 
error with respect to the content or timeliness of notice to 
be harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

        b.) Duty to Assist

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's available service treatment records 
and VA medical center (VAMC) records are in the file.  The 
veteran has not referenced any other outstanding records that 
he wanted VA to obtain or that he felt were relevant to his 
claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The veteran was provided VA examinations for his PTSD in July 
2003 and October 2006.  Additionally, he was provided an RO 
hearing in January 2007 in which he testified as to the 
current state of his condition.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disability 
since he was last examined or since his hearing.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely due to the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination reports 
(and the medical information elicited during the hearing) are 
thorough and consistent with contemporaneous VA treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  With 
regard to the veteran's claim for an evaluation in excess of 
50 percent disabling for PTSD, where he timely appealed the 
rating initially assigned for the service-connected 
disability within one year of the notice of the establishment 
of service connection for it, VA must consider whether the 
veteran is entitled to "staged" ratings to compensate him 
for any periods since filing his claim when his disability 
may have been more severe than at other times during the 
course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2007).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

The criteria for a 30 percent rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The veteran's current 50 percent rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short-and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

The criteria for a 100 percent rating requires:
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  According to the American 
Psychiatric Association's DSM-IV, GAF scores from 51 to 60 
indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) 
(emphasis added).  The Board notes that while the examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered, it is not 
determinative of the percentage rating to be assigned as the 
rating depends on evaluation of all the evidence.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.  

The veteran was assigned an initial PTSD disability rating of 
30 percent, which was later increased to 50 percent.  He now 
seeks to have his initial rating changed to 70 percent.  
After a careful review of the record, and for reasons and 
bases expressed below, the Board finds that the greater 
weight of probative evidence is against the assignment of an 
initial disability rating in excess of 50 percent.  In 
reaching this conclusion, the Board notes that the veteran's 
symptoms include disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships, impaired impulse control (such as 
unprovoked irritability), and difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).

During a VA psychological evaluation on October 12, 2006, the 
veteran reported problems with anger and irritability, and 
said "I get upset over little things.  I get upset in 
traffic.  I have nightmares about Vietnam.  That's about 
it."  (See VA examination report, October 12, 2006.)  
Regarding his occupational functioning, the veteran told the 
VA examiner that he had worked for the same company as a 
full-time machinist since 1998, and also worked part-time at 
his apartment complex.  He reported good occupational 
adjustment since his last rating examination and said that he 
worked about 56 hours-per-week at his full-time position.  
With regard to his family relationships, the veteran said he 
had been married to the same woman since 1967, and had two 
grown children.  He added that he loved his wife, had a 
"close loving relationship" with his daughter, and he and 
his wife enjoyed taking care of their grandchildren.  Id.  
During his mental status examination, the examiner noted that 
the veteran was neatly dressed with good grooming and 
hygiene, and appeared calm and relaxed throughout the 
examination.  He displayed no inappropriate behavior, had 
fluent, logical, well-articulated speech, and appeared to 
have average memory and judgment.  Significantly, the 
examiner noted that the veteran only reported a mild degree 
of social impairment that could be attributed to his PTSD 
symptoms.  His diagnosis was PTSD and adjustment disorder 
with depressed mood.

A subsequent November 2006 clinical note reflects that the 
veteran had been progressively demoted at his current job 
from management to machinest/worker.  He indicated that his 
irritability and outspoken opinions were the cause of his 
demotions, and that he had almost been fired because of his 
opinions, throwing equipment, and outbursts of anger.  He 
indicated, however, that he had decided to let go of it all, 
and just go to work and do his job, which the examiner 
characterized as acting in a detached fashion.  It was noted 
that he had denied current suicidal ideation, but it was also 
noted that he had last had suicidal thoughts only one week 
ago.

In January 2007, the veteran and his wife testified at a 
hearing at the RO in Indianapolis, Indiana, as part of his 
appeal of the RO's initial rating.  He also brought evidence 
showing he had had additional medical treatment at the Fort 
Wayne, Indiana, VAMC for his PTSD symptoms since his last VA 
examination in October 2006.  

As an initial matter, the veteran claimed that the VA 
psychological evaluation did not accurately describe his PTSD 
symptoms because the examiner only asked questions that 
called for a "yes or no" answer and did not allow him to 
express his true feelings.  (See hearing transcript, January 
2007.)  Although during the VA evaluation, the VA examiner 
did not find the veteran to have suicidal ideations, the 
veteran claimed during the hearing that he did have thoughts 
of suicide and would know how to go about it.  He also 
described having problems with irritability and anger, and 
described an incident where he got so angry with someone on 
the telephone that he destroyed the telephone by smashing it 
against a wall in his home, which was also damaged.  
Regarding his occupational functioning, the veteran claimed 
that he had constant problems at work because of his desire 
to be alone and his bad temper when forced to be around his 
co-workers.  He described a work situation where his co-
workers frequently kept a back door open that he did not want 
open, and how this caused him great anger and distress.  He 
stated that he had "regressed" in the company and had been 
threatened with termination because of problems with his 
temper.  Id.  With regard to family relationships, he stated 
that he loves his wife, but did not have the "happy-go-
lucky" attitude that he said was described in the VA 
examiner's report.  Id.  He also said that he did not have 
the relationship that he would like with his children.  
Regarding social functioning, the veteran's wife testified 
that the veteran did not have any friends and had no desire 
to go anywhere.  She expressed concern about frequently 
having to "walk around on eggshells" for fear that 
something minor might set off her husband's temper.  Id.  She 
also testified that her husband had frequent nightmares and 
was very "security-conscious" to the point of sitting 
around the house in the dark with the curtains drawn out of 
fear. Id. 

Following the RO hearing, a January 2007 rating decision 
found that the veteran's PTSD symptoms most closely 
approximated a 50 percent rating and increased his initial 
rating from 30 to 50 percent.  

A review of the veteran's Fort Wayne, Indiana, VAMC records 
for the period October 2006 to January 2007 indicates that 
the veteran underwent several psychological and psychiatric 
counseling sessions.  On November 2, 2006, the veteran 
underwent a comprehensive psychiatric evaluation.  The 
veteran reported problems sleeping, and anger and 
irritability which had increased over the past 15 years.  He 
also discussed having nightmares about the traumatic events 
he experienced in Vietnam.  

During a social assessment, the veteran said that he had two 
children, a son and a daughter, and said he "has a good 
relationship with both of them."  (See November 2, 2006 VAMC 
psychological evaluation.)  Upon psychological/psychiatric 
assessment, the examiner noted that the veteran's dress and 
grooming were appropriate, with good hygiene.  He also had 
good eye contact, and motor activity within normal limits.  
With regard to his cognitive functioning, the examiner found 
that his immediate, short-term and long-term memory were all 
intact, and his concentration and attention were within 
normal limits.  The veteran was concrete in his thinking in 
regard to similarities, and his thought content was 
unremarkable with no suicidal or homicidal ideations or 
plans.  His thought process was normal with no evidence of 
any psychotic symptoms or obsessions, compulsions, or 
phobias.  His speech was normal in rhythm, rate and 
amplitude, and he denied any hallucinations or delusions (and 
the examiner found that there were none apparent).  The 
examiner found the veteran's intellect, judgment and insight 
were average.  Regarding his emotional and behavioral 
functioning, including emotional stability, and behavioral 
control issues, the examiner found the veteran's mood to be 
anxious and he spoke of periods of dysphoria.  He affect was 
appropriate to context, and mildly constricted.

In summary, the VAMC examiner found the veteran had been 
experiencing psychological problems resulting from his 
traumatic experiences in Vietnam.  His GAF score of 60 
indicated some mild to moderate impairments in his overall 
social, occupational, and familial functioning.  He diagnosed 
the veteran with PTSD on Axis I, and exposure to traumatic 
events and wife's illness on Axis IV.

The veteran contends that his PTSD most closely approximates 
a 70 percent rating.  As evidence, his attorney claims that 
his treatment plan shows significant problems of "avoidance, 
social isolation, anxiety, and depression."  (See letter 
from attorney, December 2005.)  She also contends that the 
plan addresses "poor anger control."  Id.  

However, with regard to the criteria necessary for the 
assignment of a higher, 70 percent rating, the Board notes 
that the manifestations of the veteran's PTSD do not more 
closely approximate the criteria for that evaluation.  While 
the veteran does experience disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships, the Board notes that 
such symptomatology is already contemplated by the 50 percent 
rating currently assigned.  Repeated mental health 
examination, however, has not shown that his disability is 
manifested by obsessional rituals; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression; spatial disorientation; 
neglect of personal appearance and hygiene; or an inability 
to establish and maintain effective relationships.  The Board 
notes that although the veteran has significant difficulty in 
establishing and maintaining effective relationships, he 
clearly does not have an inability to do so, as evidenced by 
his over-40-year marriage to his wife, his admittedly good 
relationship with his children and grand-child, and his 
ability to maintain employment.

The Board is cognizant of evidence of irritability and anger 
outbursts; however, the Board finds that the degree of 
symptomatology shown by the evidence of record is already 
contemplated by the 50 percent rating for disturbances in 
mood.  The Board has considered the veteran's testimony 
indicating that he has thought of suicide.  Although mental 
health evaluation has been inconsistent on the subject, there 
is some support in his clinical records pointing to the 
presence of suicidal ideation.  Nevertheless, as the service-
connected disability has not been shown to otherwise be 
manifested by any of the criteria for a 70 percent rating, 
the Board concludes that his PTSD more closely approximates 
the criteria for a 50 percent evaluation.  In addition to the 
specific clinical findings regarding the symptoms and 
manifestations of his PTSD, this rating is also consistent 
with the veteran's GAF scores, which are predominantly in the 
range of 51 to 60, for moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

The Board has also considered the criteria for a 100 percent 
disability rating.  However, his PTSD has not been shown to 
be manifested by any of the other criteria for this rating, 
which includes gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  In 
addition, his PTSD has not been shown to be manifested by 
total social or occupational impairment, as he remains 
working, and has maintained relationships with his wife and 
children.

The Board has considered the letters from the veteran's 
friends, family members and former serviceman attesting to 
the veteran's difficulties and symptoms, including 
depression, anger, irritability, relationship problems, 
insomnia and nightmares.  However, while the Board is 
sympathetic to the problems experienced by the veteran, these 
symptoms and manifestations are already contemplated by the 
50 percent rating, which is itself a recognition of 
significant social and occupational impairment.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1) for exceptional cases where scheduler 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above, has not necessitated 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit-
of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
for application, as there is not an approximate balance of 
evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990),; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).


ORDER

Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


